Howard, J.

Arrests of persons on mesne process, on contracts, are authorized in this State, only when the creditor, his agent or attorney, shall have previously made oath for the purpose, according to the requirements of the Revised Statutes, c. 148, $ 2. The oath of the creditor, in this case, is defective in not stating that the debtor, who was arrested, was “ about to depart and reside beyond the limits of this State, and to take with him property or means, exceeding the amount required for his own immediate support.”’ The arrest was, therefore, unauthorized, and unlawful.
For want of sufficient service on one of the' defendants, as joint promisors, the writ must be abated as to all; and this may be done on the motion founded on matters apparent upon the record.
The second and third objections were well taken, and are conclusive. Bramhall v. Seavy, 28 Maine, 45.

Motion sustained, and the writ abated.

Shepley, C. J., and Tenney, Wells, Rice and Appleton, J. J., concurred.